I N     T H E   S U P R E M E        C O U R T       O F     T E N N E S S E E

                                                          A T       J A C K S O N




S T A T E   O F   T E N N E S S E E ,                           )              F O R       P U B L I C A T I O N
                                                                )
                    A p p e l l a n t ,                         )              F i l e d :       J u n e   3 ,     1 9 9 6
                                                                )
v s .                                                           )              S h e l b y       C r i m i n a l
                                                                )
B R I A N   K E I T H   K I M B R O U G H ,                     )              H o n .       A r t h u r   T .     B e n n e t t ,     J u d g e
                                                                )
                    A p p e l l e e .                           )              N o .       0 2 - S - 0 1 - 9 5 0 3 - C R - 0 0 0 2 8


                                                                                                                     FILED
                                                                                                                         June 3, 1996

                                                                                                                    Cecil Crowson, Jr.
F o r   A p p e l l a n t :                                                    F o r       A p p e l l e e :         Appellate C ourt Clerk

C h a r l e s W . B u r s o n                                                  A . C . W h a r t o n
A t t o r n e y G e n e r a l a n d         R e p o r t e r                    S h e l b y C o u n t y           P u b l i c     D e f e n d e r

J e r r y L . S m i t h                                                        W . M a r k W a r d
D e p u t y A t t o r n e y G e n e r a l                                      A s s i s t a n t P u b l i c D e f e n d e r
N a s h v i l l e , T N 3 7 2 4 3                                              M e m p h i s , T N 3 8 1 0 3




                                                      O    P    I      N   I     O     N




A F F I R M E D                                                                                                                B i r c h ,   J .
                        W e       r e v i e w             t h i s       c a u s e             i n       o r d e r            t o       a d d r e s s                a n      i s s u e       o f

f i r s t     i m p r e s s i o n :                w h e t h e r             a t t e m p t             t o     c o m m i t             f e l o n y - m u r d e r                    e x i s t s

a s     a n    o f f e n s e            i n       T e n n e s s e e .                   W e           c o n c l u d e               t h a t          i t       d o e s         n o t       a n d

a f f i r m    t h e      j u d g m e n t            o f      t h e         C o u r t         o f       C r i m i n a l              A p p e a l s            r e v e r s i n g            t h e

a p p e l l e e ' s       c o n v i c t i o n .



                                                                                          I



                        T e r r y             L e w i s       a n d         h i s       b r o t h e r ,                 J i m m y         L e w i s ,                c o n d u c t e d         a

r a t h e r      e x t e n s i v e                m a r i j u a n a - s e l l i n g                          o p e r a t i o n                 i n           t h e i r          M e m p h i s

r e s i d e n c e .             O n     A p r i l           1 3 ,      1 9 9 1 ,         a f t e r             t h e         b r o t h e r s                h a d         “ s e r v i c e d ”

a p p r o x i m a t e l y             f o r t y       m a r i j u a n a             “ c u s t o m e r s , ”                        B r i a n         K e i t h            K i m b r o u g h ,

t h e    d e f e n d a n t - a p p e l l e e ,                      a n d      t w o      m a l e            a s s o c i a t e s                w e n t         t o         t h e      L e w i s

r e s i d e n c e .              O n c e         i n s i d e ,              K i m b r o u g h                b r a n d i s h e d                a          p i s t o l .               T e r r y

L e w i s      s t r u g g l e d                w i t h         K i m b r o u g h                   f o r          t h e            p i s t o l .                     D u r i n g          t h e

s t r u g g l e ,       K i m b r o u g h             f i r e d         s e v e r a l               t i m e s .              O n e       b u l l e t            s t r u c k            J i m m y

L e w i s .       A s     h e         f e l l       t o      t h e      f l o o r ,             h e      c a r r i e d               T e r r y         L e w i s            w i t h      h i m .

K i m b r o u g h       t h e n        s h o t       T e r r y         L e w i s         t w i c e           a s       h e     l a y      p r o n e .                 T e r r y        L e w i s

r e c o v e r e d       f r o m         h i s       w o u n d s ;            J i m m y          L e w i s ’            w o u n d s            w e r e         f a t a l .



                        T h e          g r a n d           j u r y          i n d i c t e d              K i m b r o u g h               u p o n             t h e          f o l l o w i n g

o f f e n s e s :




                                        1 .           F i r s t - d e g r e e ( f e l o n y ) m u r d e r i n
                                                      t h e c o m m i s s i o n o f a r o b b e r y ;




                                                                                          2
                                                   2 .                    F i r s t - d e g r e e ( f e l o n y ) m u r d e r i n
                                                                          t h e a t t e m p t t o c o m m i t r o b b e r y ;

                                                   3 .                    P r e m e d i t a t e d                        f i r s t - d e g r e e
                                                                          m u r d e r ;

                                                   4 .                    A t t e m p t t o c o m m i t f i r s t - d e g r e e
                                                                          m u r d e r i n t h e c o m m i s s i o n o f a
                                                                          r o b b e r y ;

                                                   5 .                    A t t e m p t t o c o m m i t f i r s t - d e g r e e
                                                                          m u r d e r i n t h e a t t e m p t t o c o m m i t
                                                                          a r o b b e r y ; a n d

                                                   6 .                    A t t e m p t t o c o m m i t p r e m e d i t a t e d
                                                                          f i r s t - d e g r e e m u r d e r .


                               A      t r i a l                 e n s u e d ,          a n d         t h e    j u r y         c o n v i c t e d         K i m b r o u g h             o f   t w o

o f f e n s e s :              ( 1 )         v o l u n t a r y                     m a n s l a u g h t e r              i n      t h e    d e a t h           o f     J i m m y       L e w i s ;

a n d       ( 2 )           a t t e m p t e d                       f i r s t - d e g r e e              ( f e l o n y )           m u r d e r         i n          t h e     a t t e m p t e d

c o m m i s s i o n                  o f       a              r o b b e r y .                F o r       t h e         m a n s l a u g h t e r               c o n v i c t i o n ,          t h e

t r i a l      c o u r t              i m p o s e d                   a      s i x - y e a r          s e n t e n c e ;          f o r    t h e       a t t e m p t e d             f e l o n y -

m u r d e r           c o n v i c t i o n ,                               t h e     t r i a l           c o u r t         i m p o s e d           a     t w e n t y - f i v e - y e a r

s e n t e n c e .                  T h e           s e n t e n c e s                 a r e        c o n s e c u t i v e .



                                                                                                        I I



                               A s         s t a t e d ,                   t h e   q u e s t i o n h e r e i s                    w h e t h e r        a t t e m p t          t o     c o m m i t

f e l o n y - m u r d e r                    i s              a n         o f f e n s e      c o g n i z a b l e              u n d e r     o u r       l a w s .



                               O n          d i r e c t                   a p p e a l ,        K i m b r o u g h              i n s i s t e d         t h a t         t h e     o f f e n s e s

a t t e m p t           a n d              f e l o n y - m u r d e r                      a r e        i n t r i n s i c a l l y             d i f f e r e n t :               t h a t      i s ,

a t t e m p t          r e q u i r e s                    a         s p e c i f i c          i n t e n t         t o     c o m m i t      t h e       p a r t i c u l a r             c r i m e ,

w h i l e           t h e          m e n s               r e a             r e q u i r e d           f o r       f e l o n y - m u r d e r              i s         r e c k l e s s n e s s .


                                                                                                         3
T h u s ,             h e       r e a s o n s ,                    t h e              i n t e n t          r e q u i r e m e n t              a n d                      t h e            r e c k l e s s n e s s

r e q u i r e m e n t                  c a n n o t                c o e x i s t .                   H e     c o n t e n d s ,           t h e r e f o r e ,                               t h a t     a t t e m p t

t o   c o m m i t               f e l o n y - m u r d e r                             i s      n o t      c o g n i z a b l e           a s        a n               o f f e n s e              u n d e r      o u r

l a w .



                                T h e           C o u r t               o f           C r i m i n a l             A p p e a l s       a g r e e d                         w i t h           K i m b r o u g h ’ s

p o s i t i o n               a n d      r e v e r s e d                      t h e         c o n v i c t i o n          f o r     a t t e m p t                         t o       c o m m i t        f e l o n y -

m u r d e r .                T h e       p a n e l              w a s         n o t ,          h o w e v e r ,         u n a n i m o u s .                       A             d i s s e n t i n g         j u d g e

r e a s o n e d               t h a t       t h e           m e n s             r e a r e q u i r e d                 f o r      f e l o n y - m u r d e r                                i s   s a t i s f i e d

b y       a n          i n t e n t              t o             c o m m i t                 t h e       u n d e r l y i n g           f e l o n y .                                    T h e r e f o r e ,       h e

c o n c l u d e d ,                  t h e r e            i s      n o          d i s p a r i t y               b e t w e e n      t h e        m e n s                        r e a      r e q u i r e d      f o r

e a c h         o f         t h e       t w o         o f f e n s e s .



                                                                                                          I I I



                                I n       1 9 8 9 ,               t h e            l e g i s l a t u r e               p a s s e d         t h e             T e n n e s s e e                      C r i m i n a l
                                                                               1
S e n t e n c i n g                   R e f o r m                A c t .                     I t       i n c l u d e s        t h e        f o l l o w i n g                             p r o v i s i o n       o n

c r i m i n a l               a t t e m p t :


                                                 (    a   )                 A             p e r s o n     c o m m i t s     c r i m i                        n a l
                                                 a    t   t e m p        t w          h o , a c t i n g w i t h t h e k i n d                                  o f
                                                 c    u   l p a b        i l i         t y o t h e r w i s e r e q u i r e d                                 f o r
                                                 t    h   e o f          f e n         s e :
                                                                (        1 )               I n t e n t i o n a l l y e n g a g e s                                   i     n
                                                 a    c   t i o n          o r           c a u s e s a r e s u l t t h a t w o                               u       l     d
                                                 c    o   n s t i        t u t         e        a n      o f f e n s e        i f                            t       h     e
                                                 c    i   r c u m        s t a         n c e s          s u r r o u n d i n g                                t       h     e
                                                 c    o   n d u c        t w           e r e a s t h e p e r s o n b e l i e                                 v       e     s
                                                 t    h   e m t          o b           e ;


                1
                    T h e A c t             i s c o d i f i e d                               a t      T e n n .       C o d e        A n n .            §               3 9 - 1 - 1 0 1             e t     s e q .
( 1 9 9 1            & S u p p .            1 9 9 5 ) .

                                                                                                            4
                                                                            ( 2 )        A c t s w i t h i n t e n t t o c                                        a u       s    e
                                               a               r      e s u l t t h a t i s a n e l e m e n t o f                                                   t      h    e
                                               o       f   f        e n s e , a n d b e l i e v e s t h e c o n                                                  d u       c    t
                                               w       i   l        l           c a u s e          t h e       r e s u l t        w i t                          h o       u    t
                                               f       u   r        t h e r           c o n d u c t        o n       t h e     p e r s                           o n       '    s
                                               p       a   r        t ; o r
                                                                            ( 3 )        A c t s         w i t h         i n t e n t                                       t    o
                                               c       o m          p l e t e a c o u r s e o f a c t i o n o r c                                                a u       s    e
                                               a               r       e s u l t t h a t w o u l d c o n s t i t u t e                                             t       h    e
                                               o       f   f        e n s e ,            u n d e r       t h e       c i r c u m s t a                           n c       e    s
                                               s       u   r        r o u n d i n g              t h e      c o n d u c t        a s                               t       h    e
                                               p       e   r        s o n b e l i e v e s t h e m t o b e , a n d                                                  t       h    e
                                               c       o   n        d u c t          c o n s t i t u t e s         a     s u b s t a n                           t i       a    l
                                               s       t   e        p t o w a r d t h e c o m m i s s i o n o f                                                    t       h    e
                                               o       f   f        e n s e .
                                               (       b   )                 C o n d u c t d o e s n o t c o n s t i t u                                         t e         a
                                               s       u   b        s t a n t i a l s t e p u n d e r s u b d i v i                                               s i      o n
                                               (       a   )        ( 3 ) u n l e s s t h e p e r s o n ' s e n                                                   t i      r e
                                               c       o   u        r s e o f a c t i o n i s c o r r o b o r a t i v                                              e       o f
                                               t       h   e             i n t e n t t o c o m m i t t h e o f f e n s                                            e .
                                               (       c   )               I t i s n o d e f e n s e t o p r o s e c u                                            t i      o n
                                               f       o   r                  c r i m i n a l          a t t e m p t        t h a t                                  t     h e
                                               o       f   f        e n s e             a t t e m p t e d          w a s       a c t u                            a l      l y
                                               c       o   m        m i t t e d .


T e n n .         C o d e        A n n .           §               3 9 - 1 2 - 1 0 1                  ( 1 9 9 1 ) ( e m p h a s i s                     a d d e d ) .                      T r a d i t i o n a l l y ,

t h e       i n t e n t               r e q u i r e d                           f o r           a n       a t t e m p t              i s        a n          i n t e n t                   t o             c o m m i t          t h e

c o n t e m p l a t e d                     c r i m e .                          G e r v i n             v .         S t a t e ,             2 1 2       T e n n .                   6 5 3 ,                3 7 1         S . W . 2 d

4 4 9 ,           4 5 1         ( 1 9 6 3 ) .                                   " A n           a t t e m p t ,                b y          n a t u r e ,                 i s              a               f a i l u r e          t o

a c c o m p l i s h              w h a t               o n e              i n t e n d e d t o                   d o .           A t t e m p t            m e a n s                   t o        t r y ;             i t     m e a n s

a n       e f f o r t           t o         b r i n g                     a b o u t             a       d e s i r e d            r e s u l t . "                   K e y s                     v .          S t a t e ,         7 6 6

P . 2 d           2 7 0 ,             2 7 3                ( N e v .                     1 9 8 8 ) .                    T h e              c o n c e p t                 o f               a t t e m p t                    s e e m s

n e c e s s a r i l y                 t o      i n v o l v e                            t h e         n o t i o n        o f         a n      i n t e n d e d                   c o n s e q u e n c e ,                         f o r

w h e n      o n e          a t t e m p t s                         t o         d o       s o m e t h i n g              o n e         i s       e n d e a v o r i n g                               o r      t r y i n g         t o

d o       i t .             H e n c e ,                    a n             a t t e m p t                 r e q u i r e s               a       d e s i r e d ,                       o r             a t        l e a s t         a n

i n t e n d e d ,               c o n s e q u e n c e .                                   P a u l         H .     R o b i n s o n                &      J a n e            A .             G r a l l ,                E l e m e n t

A n a l y s i s           i n         D e f i n i n g                           C r i m i n a l L i a b i l i t y :                                  T h e      M o d e l                  P e n a l                C o d e     a n d

B e y o n d ,             3 5           S t a n .                         L .            R e v .           6 8 1 ,             7 4 7           n . 2 9 0             ( 1 9 8 3 ) [ h e r e i n a f t e r


                                                                                                                 5
R o b i n s o n ,                   E l e m e n t              A n a l y s i s ] .                                           T h e          n a t u r e                  o f       a n        a t t e m p t ,                    t h e n ,          i s

t h a t             i t           r e q u i r e s               a                      s p e c i f i c                        i n t e n t .                              P e o p l e               v .            B u r r e s s ,                 5 0 5

N . Y . S . 2 d                 2 7 2 ,          2 7 3        ( A . D .                             1 9 8 6 ) ;              A d a m s v . M u r p h y ,                                  3 9 4           S o .          2 d         4 1 1 ,      4 1 3

( F l a .            1 9 8 1 ) ;                 S t a t e              v .                         S m i t h ,              5 3 4          P . 2 d                1 1 8 0 ,             1 1 8 3                ( O r .          C t .          A p p .

1 9 7 5 ) .                     U n d e r               T e n n e s s e e                                   l a w ,            a          p e r s o n                   a c t s          i n t e n t i o n a l l y                              w i t h

r e s p e c t               t o          t h e      n a t u r e                            o f             t h e         c o n d u c t                 o r         i t s         c o n s e q u e n c e s                         w h e n          t h e

p e r s o n               h a s      a      c o n s c i o u s                               o b j e c t i v e                       o r      d e s i r e                  t o     e n g a g e                  i n       t h e        c o n d u c t

o r       c a u s e               t h e      r e s u l t .                                 T e n n .                C o d e              A n n .         §         3 9 - 1 1 - 1 0 6 ( a ) ( 1 8 ) .



                                    T h e        S e n t e n c i n g                                   R e f o r m                 A c t         a l s o               r e v i s e d              t h e          f e l o n y - m u r d e r

r u l e .                   U n d e r             t h e         v e r s i o n                                    o f         t h e          A c t                i n       e f f e c t                   a t         t h e            t i m e       o f

a p p e l l e e ’ s                       c r i m e s ,                   f i r s t - d e g r e e                                          m u r d e r                    i n c l u d e d                      " [ a ]           r e c k l e s s

k i l l i n g               o f          a n o t h e r          c o m m i t t e d                                      i n         t h e         p e r p e t r a t i o n                          o f ,          o r       a t t e m p t            t o

p e r p e t r a t e a n y f i r s t d e g r e e m u r d e r , a r s o n , r a p e , r o b b e r y , b u r g l a r y ,

t h e f t ,               k i d n a p p i n g                  o r                     a i r c r a f t                       p i r a c y . ”                           T e n n .          C o d e               A n n .          §       3 9 - 1 3 -
                                                         2
2 0 2 ( a ) ( 2 ) ( 1 9 9 1 ) .                                         T h u s ,                                t h e             o f f e n s e                   o f           f e l o n y - m u r d e r                             w a s        a n

u n i n t e n t i o n a l                        k i l l i n g ;                               r e c k l e s s n e s s                           a s         a         m e n s      r e a w o u l d                        s u f f i c e            t o

s u p p o r t               a       c o n v i c t i o n                       f o r                    a         d e a t h              o c c u r r i n g                  i n      t h e               c o u r s e            o f       o n e      o f

t h e         e n u m e r a t e d                   f e l o n i e s .                                        A      p e r s o n              a c t s               r e c k l e s s l y                         w h e n         h e       o r      s h e

                                                    i    s         a w a r e       o f         b u                                           t       c o n s c i o u                      s   l     y
                                                    d    i   s r e g a r d s        a         s u                                           b s t a n t i a l                             a   n     d
                                                    u    n   j u s t i f i a b l e          r i s                                           k         t h a t                             t   h     e
                                                    c    i   r c u m s t a n c e s e x i s t                                                   o r t h e r e s                            u   l     t
                                                    w    i   l l o c c u r .           T h e r                                              i s k m u s t b e                                 o     f

                2
                     W e n o t e t h a t t                           h e                   1 9       9 5 S e s s i o n o f t h e G e n e r a l A s s e m b l y a m e n                                                                            d e d
t   h   e       f i r s t - d e g r e e m u                           r d              e        r        s t a t u t e b y , a m o n g o t h e r t h i n g s , d e l e t                                                                          i n g
t   h   e     w o r d " r e c k l e s s "                             f r              o        m     t h e d e f i n i t i o n o f f e l o n y - m u r d e r . H o w e v                                                                         e r ,
t   h   i s         d e l e t i o n d o e s                               n        o          t           a f f e c t o u r o p i n i o n t h a t t h e o f f e n s e                                                                               o f
a   t   t e    m p t e d f e l o n y - m u                           r d          e          r         d o e s n o t e x i s t i n T e n n e s s e e , s i n c e u n                                                                              d e r
t   h   e        n e w d e f i n i t i o n                              t     h            e            o f f e n s e o f f e l o n y - m u r d e r s t i l l d o e s                                                                             n o t
r   e   q u    i r e a s p e c i f i c                              i n       t            e n       t .

                                                                                                                                    6
                                          s    u   c h         a      n a t   u r e a n d d e               g r e e t          h a t       i   t   s
                                          d    i   s r     e   g a r d            c o n s t i t u t        e s        a             g r    o   s   s
                                          d    e   v i     a   t i o n f        r o m t h e s t            a n d a r d          o f   c    a   r   e
                                          t    h   a t            a n           o r d i n a r y              p e r s o n            w o    u   l   d
                                          e    x   e r     c   i s e u n       d e r a l l t h e              c i r c u m       s t a n    c   e   s
                                          a    s     v     i   e w e d f        r o m t h e a c            c u s e d p          e r s o    n   '   s
                                          s    t   a n     d   p o i n t .


T e n n .     C o d e       A n n .            §        3 9 - 1 1 - 1 0 6 ( a ) ( 3 1 ) ( 1 9 9 1 ) .                           O b v i o u s l y ,              a         c h a r g e         o f

" a t t e m p t e d         f e l o n y - m u r d e r "                         i s         i n h e r e n t l y         i n c o n s i s t e n t ,                    i n         t h a t       i t

r e q u i r e s     t h a t             t h e           a c t o r       h a v e         i n t e n d e d         t o         c o m m i t        w h a t        i s          d e e m e d         a n

u n i n t e n t i o n a l               a c t .



                        O n e           o f            t h e       o r i g i n a l            p u r p o s e s         o f      t h e       f e l o n y - m u r d e r                       r u l e

w a s   t o     d e t e r       t h e              c o m m i s s i o n                o f      c e r t a i n        f e l o n i e s            i n     a      d a n g e r o u s                o r

v i o l e n t     w a y .           2         C h a r l e s           E .      T o r c i a ,            W h a r t o n ' s             C r i m i n a l          L a w         §     1 4 7       a t

3 0 0 - 0 1     ( 1 5 t h       e d .              1 9 9 4 ) .              F e l o n y - m u r d e r              d i f f e r s          f r o m          o t h e r         f o r m s         o f

m u r d e r     b e c a u s e             i t           h o l d s       t h e         a c t o r        s t r i c t l y          a c c o u n t a b l e                e v e n         w h e r e

t h e   k i l l i n g         i s         u n i n t e n d e d .                       I d .      a t     3 0 0 .


                                          I    n            t h e    t y p i c a l      c a s e     o f    f e l                         o n y     -
                                          m    u   r    d e r , t h e r e i s n o m a l i c e i n " f                                    a c t     "
                                          w    i   t    h r e s p e c t t o t h e h o m i c i d e ;                                         t h    e
                                          m    a   l    i c e     i s s u p p l i e d b y t h e " l                                      a w "     .
                                          T    h   e    r e i s a n i n t e n d e d f e l o n y a n                                     d a        n
                                          u    n   i    n t e n d e d      h o m i c i d e .         T h e   m a                         l i c     e
                                          w    h   i    c h p l a y s a p a r t i n t h e c o m m i s                                    s i o     n
                                          o    f        t h e f e l o n y i s t r a n s f e r r e d b y                                     t h    e
                                          l    a   w       t o t h e h o m i c i d e .          A s a r e s u l                            t o     f
                                          t    h   e      f i c t i o n a l t r a n s f e r , t h e h o m i                              c i d     e
                                          i    s        d e e m e d c o m m i t t e d w i t h m a l i c e                                .


I d .   a t     2 9 6 .




                                                                                                 7
                                A t          c o m m o n              l a w ,          w h e r e             t h e         c h a r g e                w a s              n o t       f o r       a      c o m p l e t e d

o f f e n s e ,             b u t             f o r        a n           a t t e m p t                 t o          c o m m i t              i t ,                o n l y           i n t e n t i o n                 w o u l d

s u f f i c e             a n d              m e r e            r e c k l e s s n e s s                            w a s             n o t       e n o u g h .                          S e e           R o b i n s o n ,

E l e m e n t         A n a l y s i s ,                        3 5       S t a n .             L .       R e v .               a t       7 4 9 - 5 0 .                       T h e       r e l e v a n t                c a s e

l a w     f r o m          o t h e r             j u r i s d i c t i o n s                            m a k e s            i t         c l e a r                 t h a t         r e c k l e s s n e s s                    a n d

n e g l i g e n c e                    a r e          i n c o m p a t i b l e                          w i t h                 d e s i r e             o r               i n t e n t i o n .                     I t          i s

i m p o s s i b l e                   t o       c o n c e i v e                  o f      a n          a t t e m p t                   w h e r e             a          c r i m e        b y          d e f i n i t i o n

m a y     b e      c o m m i t t e d                    r e c k l e s s l y                      o r         n e g l i g e n t l y                      b u t              n o t       i n t e n t i o n a l l y .

S e e ,         e . g . ,               S t e n n e t                   v .           S t a t e ,              5 6 4             S o .          2 d               9 5        ( A l a .               C r i m .          A p p .

1 9 9 0 ) ( n o                   s u c h                 o f f e n s e                        a s            a t t e m p t e d                          m a n s l a u g h t e r                              b e c a u s e

r e c k l e s s n e s s                      r e q u i r e d                  f o r      m a n s l a u g h t e r ) ;                            P e o p l e                  v .       H e r n a n d e z ,                  6 1 4

P . 2 d          9 0 0 ,                9 0 1           ( C o l o .                    C t .            A p p .                 1 9 8 0 ) ( o f f e n s e                              o f            " a t t e m p t e d

c r i m i n a l l y                   n e g l i g e n t                  h o m i c i d e "                    d o e s            n o t          e x i s t ) ;                    S t a t e            v .     H e m m e r ,

5 3 1     N . W . 2 d            5 5 9 ,          5 6 4              ( N e b .         C t .          A p p .         1 9 9 5 ) ( n o                  s u c h              c r i m e          a s      a t t e m p t e d

r e c k l e s s            a s s a u l t ) ;                         S t a t e           v .          S m i t h ,               5 3 4        P . 2 d                   1 1 8 0 ,        1 1 8 3             ( O r .         C t .

A p p .         1 9 7 5 ) ( n o                 s u c h              c r i m e          a s          a t t e m p t e d                   r e c k l e s s                     m u r d e r ) ;                S t a t e         v .

V i g i l ,         8 4 2             P . 2 d          8 4 3 ,            8 4 8          ( U t a h             1 9 9 2 ) ( c r i m e                             o f       a t t e m p t e d                d e p r a v e d

i n d i f f e r e n t                   h o m i c i d e                 d o e s          n o t          e x i s t ) ;                   s e e         a l s o              H u l l       v .          S t a t e ,           5 5 3

S . W . 2 d         9 0 ,             9 4       ( T e n n .              C r i m .              A p p .             1 9 7 7 ) ( n o                s u c h                c r i m e          a s        a t t e m p t e d

i n v o l u n t a r y                       m a n s l a u g h t e r ;                         “ n o          s u c h            c r i m e             a s               w o u l d        r e q u i r e                p r o o f

t h a t     o n e          i n t e n d e d                 a          r e s u l t              t h a t          a c c i d e n t a l l y                                o c c u r r e d " ) .                  B u t         s e e

P e o p l e         v .         T h o m a s ,              7 2 9              P . 2 d          9 7 2         ( C o l o .                1 9 8 6 ) ( e n                    b a n c ) ( “ t h e r e                    i s     n o

l o g i c a l             o r           l e g a l               i n c o n s i s t e n c y                            i n v o l v e d                   i n               t h e        r e c o g n i t i o n                   o f

a t t e m p t e d               r e c k l e s s                  m a n s l a u g h t e r                        a s        a         c r i m e ” ) .




                                                                                                               8
                             “ ‘ A l t h o u g h                   m u r d e r         m a y          b e          c o m m i t t e d                         w i t h o u t             a n       i n t e n t           t o

k i l l ,        a t t e m p t                 t o         c o m m i t             m u r d e r                  r e q u i r e s                       a        s p e c i f i c                 i n t e n t             t o

k i l l . ’ ”           B r a x t o n v . U n i t e d S t a t e s ,                                             5 0 0         U . S .            3 4 4 ,             3 5 1      ( 1 9 9 1 ) ( q u o t i n g

4     C h a r l e s          E .      T o r c i a ,               W h a r t o n ' s            C r i m i n a l                      L a w         §         7 4 3       ( 1 4 t h            e d .         1 9 8 1 ) ) ;

s e e ,       e . g . ,            P e o p l e            v .      P a t t e r s o n ,                2 5 7             C a l .             R p t r .                4 0 7 ,         4 0 9       ( C a l .         C t .

A p p .        1 9 8 9 ) ;                   S t a t e             v .         G r a y ,           6 5 4            S o .                 2 d             5 5 2 ,           5 5 4          ( F l a .           1 9 9 5 )

o v e r r u l i n g A m l o t t e v . S t a t e ,                                          4 5 6          S o .         2 d         4 4 8         ( F l a .             1 9 8 4 ) ;              P e o p l e v .

H a r r i s ,         3 7 7          N . E . 2 d           2 8 ,         3 3      ( I l l .          1 9 7 8 ) ;                P e o p l e                   v .       V i s e r ,            3 4 3         N . E . 2 d

9 0 3 ,      9 1 0      ( I l l .            1 9 7 5 ) ;            H e a d v . S t a t e ,                          4 4 3            N . E . 2 d               4 4 ,          5 1      ( I n d .            1 9 8 2 ) ;

S t a t e      v .      H u f f ,             4 6 9        A . 2 d         1 2 5 1 ,          1 2 5 3             ( M e .            1 9 8 4 ) ;                S t a t e            v .       D a h l s t r o m ,

1 5 0       N . W . 2 d            5 3 ,       5 9         ( M i n n .            1 9 6 7 ) ;             K e y s             v .           S t a t e ,               7 6 6          P . 2 d         2 7 0 ,       2 7 3

( N e v .       1 9 8 8 ) ;            R a m o s            v .      S t a t e ,             5 9 2          P . 2 d            9 5 0 ,                9 5 1          ( N e v .         1 9 7 9 ) ;             S t a t e

v . D a r b y ,              4 9 1         A . 2 d         7 3 3 ,        7 3 6      ( N . J .             S u p e r .                C t .               A p p .       D i v .         1 9 8 4 ) ;            S t a t e

v .       P r i c e ,              7 2 6        P . 2 d             8 5 7 ,          8 6 0           ( N . M .                 C t .             A p p .               1 9 8 6 ) ;              P e o p l e            v .

B u r r e s s ,           5 0 5            N . Y . S . 2 d               2 7 2 ,           2 7 3          ( N . Y .                 A p p .                D i v .           1 9 8 6 ) ;             S t a t e         v .

S m i t h ,          5 3 4         P . 2 d           1 1 8 0 ,           1 1 8 3       ( O r .              C t .             A p p .             1 9 7 5 ) ;                 C o m m o n w e a l t h                  v .

G r i f f i n ,           4 5 6            A . 2 d         1 7 1 ,         1 7 8      ( P a .              S u p e r .                C t .               1 9 8 3 ) ;           S t a t e            v .       B e l l ,

7 8 5      P . 2 d      3 9 0 ,            3 9 3         ( U t a h        1 9 8 9 ) ;          S t a t e v . D u n b a r ,                                          8 1 7      P . 2 d         1 3 6 0 ,         1 3 6 3

( W a s h .      1 9 9 1 ) ( e n b a n c ) ;                             s e e a l s o J e f f r e y                                F .         G h e n t ,             A n n o t a t i o n :                    W h a t

C o n s t i t u t e s                  A t t e m p t e d                   M u r d e r ,                  5 4           A . L . R . 3 d                        6 1 2           ( 1 9 7 4               &       S u p p .

1 9 9 5 ) ( f u n d a m e n t a l                         e l e m e n t s            o f       t h e            c r i m e                 o f         a t t e m p t e d                m u r d e r             a r e     a

s p e c i f i c         i n t e n t                t o     c o m m i t            m u r d e r             a n d         a n      o v e r t                  a c t       i n         f u r t h e r a n c e              o f

t h a t       o b j e c t ) .



                              A      r e v i e w           o f      o u r e n t i r e c r i m i n a l                                      s t a t u t o r y                   s c h e m e             l e a d s       u s

t o       c o n c l u d e             t h a t            t h e       l e g i s l a t u r e                      h a s           a l r e a d y                       p r o v i d e d             f o r          t h o s e


                                                                                                      9
i n s t a n c e s            i n        w h i c h        b o d i l y              i n j u r y                o c c u r s            d u r i n g       t h e    c o m m i s s i o n             o f     a

c r i m e .           T e n n e s s e e                 l a w      a l l o w s              f o r             e n h a n c e d             p u n i s h m e n t          b a s e d         o n     t h e

d e g r e e          o f          b o d i l y            i n j u r y              t h e           d e f e n d a n t                    i n f l i c t e d         o n         t h e       v i c t i m

d u r i n g         t h e           c o m m i s s i o n                o f         c e r t a i n                    i n h e r e n t l y              d a n g e r o u s          o f f e n s e s .

S e e T e n n . C o d e A n n . § § 3 9 - 1 3 - 1 0 1 ( a ) ( 1 ) ( a s s a u l t w i t h b o d i l y i n j u r y ) ;

3 9 - 1 3 - 1 0 2 ( a ) ( 1 ) ( A ) ( a g g r a v a t e d                                        a s s a u l t               w i t h       s e r i o u s       b o d i l y           i n j u r y ) ;

3 9 - 1 3 - 3 0 4 ( a ) ( 4 ) ( a g g r a v a t e d                                  k i d n a p i n g                       w i t h       b o d i l y        i n j u r y ) ;            3 9 - 1 3 -

3 0 5 ( a ) ( 4 ) ( e s p e c i a l l y                            a g g r a v a t e d                         k i d n a p i n g                w i t h        s e r i o u s             b o d i l y

i n j u r y ) ;             3 9 - 1 3 - 4 0 2 ( a ) ( 2 ) ( a g g r a v a t e d                                             r o b b e r y           w i t h     s e r i o u s            b o d i l y

i n j u r y ) ; 3 9 - 1 3 - 4 0 3 ( a ) ( e s p e c i a l l y a g g r a v a t e d r o b b e r y w i t h w e a p o n a n d

w h e r e          v i c t i m              s u f f e r s                s e r i o u s                    b o d i l y                i n j u r y ) ;          3 9 - 1 3 - 5 0 2 ( a ) ( 2 )

( a g g r a v a t e d                  r a p e         w i t h         b o d i l y               i n j u r y ) ;                3 9 - 1 3 - 5 0 4 ( a ) ( 2 ) ( a g g r a v a t e d

s e x u a l          b a t t e r y                w i t h          b o d i l y               i n j u r y ) ;                    3 9 - 1 4 - 3 0 2 ( a ) ( 2 ) ( a g g r a v a t e d

a r s o n         w i t h          s e r i o u s          b o d i l y              i n j u r y ) ;                   a n d      3 9 - 1 4 - 4 0 4 ( a ) ( 2 ) ( e s p e c i a l l y

a g g r a v a t e d                    b u r g l a r y             w i t h               s e r i o u s                  b o d i l y             i n j u r y ) .                 W i t h          t h e

e x c e p t i o n                o f       t h e         a s s a u l t               c r i m e s ,                    t h e s e           o f f e n s e s           a r e        t h e         s a m e

f e l o n i e s             i n c l u d e d              w i t h i n             t h e       s c o p e                o f       t h e       f e l o n y - m u r d e r                s t a t u t e .

S e e         T e n n .                C o d e          A n n .              §       3 9 - 1 3 - 2 0 2 ( a ) ( 2 ) .                                    I n      a d d i t i o n ,               t h e

l e g i s l a t u r e h a s c r e a t e d t h e o f f e n s e o f r e c k l e s s e n d a n g e r m e n t , w h i c h

c a n       b e      c h a r g e d               i n      t h o s e              c a s e s             i n          w h i c h          r e c k l e s s        c o n d u c t            e x p o s e s

o t h e r s         t o      t h e         t h r e a t           o f         d e a t h           o r          t o      s e r i o u s            b o d i l y      i n j u r y .             T e n n .

C o d e       A n n .        §         3 9 - 1 3 - 1 0 3 .



                             C o n s i d e r i n g                     t h a t            t h e              l e g i s l a t u r e                h a s       a l r e a d y            e n a c t e d

s p e c i f i c            o f f e n s e s              c o v e r i n g              s i t u a t i o n s                      i n       w h i c h       d e a t h      o r      i n j u r y          i s

t h r e a t e n e d              o r       o c c u r s           d u r i n g             t h e         c o m m i s s i o n                o f       c e r t a i n      f e l o n i e s ,             w e


                                                                                                       1 0
c o n c l u d e            t h a t          t o          e x t e n d               t h e     f e l o n y - m u r d e r                       r u l e         t o         c a s e s          i n      w h i c h        n o

d e a t h          o c c u r s              w o u l d               “ e x t e n d               t h e          s c o p e          o f         t h e          d o c t r i n e                 b e y o n d            t h e

p a l e      o f       i t s         s t a t u t o r y                       d e s i g n          a n d             l o g i c a l            u n d e r p i n n i n g s . "                                H e a d     v .

S t a t e ,         4 4 3          N . E . 2 d                4 4 ,          5 1         ( I n d .         1 9 8 2 ) .                O f       c o u r s e ,               i t      g o e s              w i t h o u t

s a y i n g         t h a t          i f          a n         a c c u s e d                a c t u a l l y               p o s s e s s e s                  t h e         r e q u i s i t e                 i n t e n t

t o     k i l l ,          h e      o r          s h e        m a y          b e         c h a r g e d              w i t h     a t t e m p t e d                   m u r d e r .                 W e       s i m p l y

b e l i e v e          t h a t             i t          i s     l o g i c a l l y                 a n d             l e g a l l y            i m p o s s i b l e                   t o       a t t e m p t            t o

p e r p e t r a t e                a n       u n i n t e n t i o n a l                          k i l l i n g .



                                 E v e r y                j u r i s d i c t i o n                        t h a t              h a s           a d d r e s s e d                     t h e           q u e s t i o n

w h e t h e r          a t t e m p t                    t o     c o m m i t                f e l o n y - m u r d e r                    e x i s t s                a s      a n      o f f e n s e              h a s ,

w i t h      b u t         a       s i n g l e                e x c e p t i o n ,                 h e l d             t h a t         i t       d o e s            n o t      e x i s t .                   P e o p l e

v .       P a t t e r s o n ,                    2 5 7         C a l .              R p t r .        4 0 7            ( C a l .             C t .         A p p .          1 9 8 9 ) ;              S t a t e         v .

G r a y ,          6 5 4          S o .           2 d         5 5 2           ( F l a .          1 9 9 5 ) ;                S t a t e           v .         P r a t t ,             8 7 3           P . 2 d         8 0 0

( I d a h o         1 9 9 3 ) ;              P e o p l e               v .          V i s e r ,          3 4 3         N . E . 2 d            9 0 3         ( I l l .             1 9 7 5 ) ;             H e a d     v .

S t a t e ,         4 4 3          N . E . 2 d                4 4       ( I n d .            1 9 8 2 ) ;              S t a t e         v .          R o b i n s o n ,                8 8 3         P . 2 d         7 6 4

( K a n .          1 9 9 4 ) ;              B r u c e                v .           S t a t e ,           5 6 6          A . 2 d         1 0 3             ( M d .          1 9 8 9 ) ;              S t a t e         v .

D a h l s t r o m ,                1 5 0         N . W . 2 d                5 3      ( M i n n .           1 9 6 7 ) ;            S t a t e v . D a r b y ,                              4 9 1       A . 2 d        7 3 3

( N . J .          S u p e r .              C t .             A p p .             D i v .        1 9 8 4 ) ;                S t a t e           v .         P r i c e ,             7 2 6           P . 2 d         8 5 7

( N . M .          C t .          A p p .           1 9 8 6 ) ;                   P e o p l e           v .          B u r r e s s ,                5 0 5         N . Y . S . 2 d                 2 7 2       ( N . Y .

A p p .      D i v .             1 9 8 6 ) ;              C o m m o n w e a l t h                    v .            G r i f f i n ,           4 5 6         A . 2 d         1 7 1         ( P a .           S u p e r .

C t .       1 9 8 3 ) ;              S t a t e                 v .           B e l l ,           7 8 5              P . 2 d       3 9 0             ( U t a h             1 9 8 9 ) ;              S t a t e          v .

C a r t e r ,          1 7 0             N . W . 2 d                6 8 1          ( W i s .         1 9 6 9 ) .                B u t          s e e          W h i t e            v .       S t a t e ,            5 8 5

S . W . 2 d         9 5 2          ( A r k .              1 9 7 9 ) ( u p h o l d i n g                             t h e      o f f e n s e                o f      a t t e m p t e d                    f e l o n y -

m u r d e r          i n         t h a t           j u r i s d i c t i o n ) .                                T h e         c o u r t s             i n       t h e s e            j u r i s d i c t i o n s

h a v e       c o n c l u d e d                    t h a t            i t          i s      i l l o g i c a l                 t h a t          s o m e o n e               c o u l d              i n t e n d         t o


                                                                                                              1 1
c a u s e s o m e o n e e l s e ’ s d e a t h t h r o u g h n e g l i g e n c e o r e v e n r e c k l e s s n e s s .

W h i l e       o n e         m a y       r e a s o n a b l y          c o n c l u d e             t h a t      a       d e f e n d a n t          i n t e n t i o n a l l y

b e h a v e d           i n         a    r e c k l e s s         m a n n e r         a n d         m a y      h a v e         i n t e n d e d         t o       k i l l    t h e

v i c t i m ,       i t         d o e s      n o t     m a k e       s e n s e       t o      s a y        t h a t       a    d e f e n d a n t        i n t e n d e d       t o

k i l l     t h e         v i c t i m         b y     b e i n g      r e c k l e s s .



                              W e       c o n c l u d e          t h a t     o n e           c a n n o t            i n t e n d      t o     a c c o m p l i s h           t h e

u n i n t e n d e d .                   C o n s e q u e n t l y ,          t h e      o f f e n s e           o f       a t t e m p t e d          f e l o n y - m u r d e r

d o e s     n o t         e x i s t         i n      T e n n e s s e e .             A c c o r d i n g l y ,                 t h e    C o u r t        o f       C r i m i n a l

A p p e a l s '               j u d g m e n t             r e v e r s i n g                a n d           d i s m i s s i n g             t h e             a p p e l l e e ' s

c o n v i c t i o n             f o r       a t t e m p t e d        f e l o n y - m u r d e r                i s       a f f i r m e d .




                                                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                   A D O L P H O A . B I R C H , J R . , J u s t i c e


C O N C U R :
A n d e r s o n , C . J .
D r o w o t a , R e i d ,                   W h i t e ,     J J .




                                                                                       1 2